In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered December 2, 1974, against her and in favor of defendants, upon a jury verdict after a trial on the issues of liability only. Judgment reversed, on the facts and in the interests of justice, and new trial granted, with costs to abide the event. In our view the verdict was against the weight of the credible evidence, and the interests of justice require a new trial. Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.